Gest, J.,
The will of this testatrix, holographic and self-inspired, is somewhat complicated, but only two questions are raised by the exceptions, and we are of opinion that the Auditing Judge correctly decided both of them in his adjudication, so that there remains very little for us to add to it.
The testatrix, in writing her will, evidently had in mind her possessions as divisible into two classes: first, her stocks and bonds; and second, her personal and household effects. Many of her stocks and bonds she bequeathed specifically, and added, “the remainder to be divided equally between my nephew, Walton W. Thorp, and my niece, Ethelwynne MacDonald.” Had she stopped there, it is evident that these legatees would take everything not theretofore specifically bequeathed. The testatrix then bethought herself of her personal effects, and proceeded to bequeath specifically her jewelry, clothing, books, furniture, paintings and watch, and added, “whatever else may be left to divide, Household linen, etc., I bequeath to my niece, Ethelwynne MacDonald, and her husband;” and finally the testatrix annexed a specific bequest of her piano to Ethelwynne. It seems very clear to us that the second so-called residuary clause refers only to the residue of her personal and household effects, especially as this clause mentions “Household linen, etc.” The abbreviation, etc.,” standing for et cetera, can only mean, in this connection, “and the other things,” ejusdem generis, or of the like character, and certainly cannot by any elasticity of construction be stretched to include stocks, bonds or the like.
The other exceptions relate to the finding of the Auditing Judge in relation to the gift to Walton W. Thorp of “Chespeak Railroad bonds.” The testatrix possessed no Chespeak or Chesapeake bonds; in fact, there are no bonds known by that name, but she did own two Chester and Philadelphia Railway bonds of $1000 each, and the Auditing Judge, after a careful consideration of the testimony, awarded these to the legatee, or rather their proceeds, as they were sold by the executrix to raise money for the settlement of the estate. We agree with the Auditing Judge in his conclusions.
The exceptant argued that the bequest was specific, and presumably adeemed by the testatrix, and that whatever was given, therefore, passed under the second so-called residuary bequest. As the gift was not of “my bonds,” or “bonds owned by me,” or the like, it would, prima fade, be a general legacy, which the legatee would be entitled to demand from the executrix. *684The Auditing Judge has, however, found as a fact that the testatrix intended to give specifically the bonds of the Chester and Philadelphia Railway Company. However this may be, as the exceptions are based on the theory that the legacy so adeemed fell into the second so-called residuary clause, they must in any aspect of the case be dismissed, as we have shown that this clause has no application.
All exceptions are dismissed and the adjudication is confirmed absolutely. Thompson, J., was absent.